John A. Fogleman, Justice, concurring in part; dissenting in part. I agree with the disposition of this case and the basis of the majority’s reversal. I would go further, however, and hold that the trial court erred in failing to grant appellant’s motion for a directed verdict at the close of all the evidence. I strongly feel that the finding that appellant was guilty of negligence which was a proximate cause of appellee’s damage is based upon nothing but speculation and conjecture. The evidence, viewed in the light most favorable to appellee shows: The lot on which Stewman stores his antique and special interest cars is behind a building in which Stew-man stores his personal cars. Stewman operates an antique car parts business at this location, which he shares with a heating and air conditioning business. In June, July and September, he had four or five cars stored on this lot, which was adjacent to the right-of-way of the Kansas City Southern railroad. The right-of-way is about 25 feet higher than the lot. He discovered the damage to his automobiles on the lot at some indefinite time. The damage could have occurred as long as six months prior to his discovery of it. Repair estimates were made and photographs of the automobiles taken in October, 1977. There were fresh cuts in the spike when Stewman first examined it. People walk down this section of the railroad. Children have played along this section of track on rare occasions. The right-of-way of the railroad is cleared by use of a brush cutter, which may be used in the vicinity of appellee’s lot once a year. Richard Turman, appellant’s roadmaster, who patrols and inspects the tracks between Mena and DeQueen met with Stewman in September or October, 1977, having received information that Stewman wanted to talk to him about some damage at Stewman’s place of business. Stewman expressed the opinion that the railroad’s brush cutter caused the damage. Operators of the brush hog are instructed to raise their blade when passing along the right-of-way through town high enough to avoid its hitting anything. The brush hog machine was in the area on the last day of August and the first day of September, 1977. It passed through Mena on September 1. If the blade of the brush hog had hit the spike, it probably would have cut the spike in two. None of the spikes except the one imbedded in the windshield of the automobile bore any marks whatever. Two years earlier, the blade of this machine had struck a keg of new spikes, which had been placed near a switch for repair of the track, where there had been a derailment. Spikes were thrown with such velocity that they went through the side of a nearby van. The spike which struck the windshield of appellant’s car did not even go through the windshield. There was no pile of spikes on the right-of-way when Turman examined it. There was no way for the machine to throw a whole pile of spikes at once, without leaving some of them. Conjecture and speculation, however plausible, cannot supply the place of proof. Russell v. St. Louis Southwestern Ry. Co., 113 Ark. 353, 168 S.W. 135; Farr v. Traders & General Ins. Co., 235 Ark. 185, 357 S.W. 2d 544. An inference cannot be based upon evidence which merely raises a conjecture or possibility. Glidewell v. Arkhola Sand & Gravel Co., 212 Ark. 838, 208 S.W. 2d 4. Furthermore, there was positive testimony by the operator of appellant’s brush cutter that he did not strike anything unusual when he came through Mena in September, 1977, and that whenever the blades strike anything unusual he can hear the sound from the blow. There was nothing to indicate that this testimony was so unreasonable as to be untrustworthy. The fact finder cannot capriciously disregard the reasonable testimony of a witness in order to give substance to a fanciful theory even though the witness may be an employee of a party to the action. Russell v. St. Louis Southwestern Ry. Co., supra; Missouri Pac. Rd. Co. v. Ross, 194 Ark. 877, 109 S.W. 2d 1246; St. Louis-San Francisco Ry. Co. v. Williams, 180 Ark. 413, 21 S.W. 2d 611. The evidence may have been sufficient to give rise to a suspicion, perhaps a strong one, that the damage to appellees’ property was caused by negligence in the operation of the brush cutter, but no more. To have been substantial, the circumstantial evidence must force or induce the mind to pass beyond suspicion or conjecture. Pickens-Bond Const. Co. v. Case, 266 Ark. 323, 584 S.W. 2d 21. I am authorized to state that the Chief Justice and Mr. Justice Hickman join in this opinion.